Citation Nr: 1644200	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  13-28 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the appellant is entitled to continued special apportionment of the Veteran's VA compensation on behalf of their children after October 1, 2011.


REPRESENTATION

Appellant represented by:	pro se

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and R.K.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from December 1987 to August 1991.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2011 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  


FINDINGS OF FACT

After October 1, 2011, the Veteran has not been shown to have failed to reasonably discharge his responsibility for his children's support, nor has hardship been demonstrated.


CONCLUSION OF LAW

The criteria for a continued special apportionment of the Veteran's VA compensation to the appellant on behalf of their children after October 1, 2011, have not been met.  38 U.S.C.A. §§ 5307, 5107 (West 2014); 38 C.F.R. §§ 3.450, 3.451 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply in this case, as the VCAA applies only to claims for benefits filed under Chapter 51 of Title 38, United States Code.  See e.g. Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004); Livesay v. Principi, 15 Vet. App. 165, 179 (2001)(en banc).  Apportionment, the matter at issue in this case, is governed by Chapter 53, United States Code, and involves a determination as to how existing benefits are paid.  Thus, the VCAA does not apply.  See also Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (holding that the VCAA does not apply to claims for restoration of competency as the applicant "is not seeking benefits under Chapter 51, but, rather, is seeking a decision regarding how his benefits will be distributed under Chapter 55").


Background

In May 1988, the Veteran and the appellant were married.  They had three children born in July 1988, May 1996, and September 1997.  In January 2005, the Veteran and the appellant divorced.  

In a May 2005 rating decision, the RO granted the Veteran's claim for VA disability compensation at the 30 percent rate, effective from September 29, 2003.  (His compensation rate was later increased to 60 percent, effective from September 29, 2003).  

In June 2005, the Veteran reported that he was incarcerated and asked for an apportionment of his VA compensation on behalf of his three children.  (Subsequent information indicates that the Veteran was convicted of a felony in December 2004 and incarcerated on January 28, 2004).  In November 2005, the appellant also submitted a request for an apportionment of the Veteran's VA compensation on behalf of their children, stating that her expenses exceeded her income.  

In a November 2005 letter, the RO advised the Veteran that his VA compensation had been reduced effective February 1, 2005, because he had been incarcerated in a penal institution in excess of 60 days for conviction of a felony.  See 38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. § 3.665 (2015) (providing that a veteran who is incarcerated in a federal, state, or local penal institution in excess of 60 days for conviction of a felony committed after October 7, 1980, and has a combined rating of 20 percent or more shall not be paid compensation in excess of the amount payable for a disability evaluated as 10 percent disabling beginning on the 61st day of incarceration).

In a February 2006 special apportionment decision, the RO granted an apportionment of the Veteran's VA compensation to the appellant on behalf of the Veteran's three children equal to the amount VA was withholding from him due to his incarceration.  See 38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. § 3.665 (2015) (providing that all or any part of the compensation not paid to an incarcerated Veteran may be apportioned to the Veteran's spouse, child or children and dependent parents on the basis of individual need.  In determining individual need consideration shall be given to such factors as the apportionee claimant's income and living expenses, the amount of compensation available to be apportioned, the needs and living expenses of other apportionee claimants as well as any special needs, if any, of all apportionee claimants).

In February 2006 letters, the RO advised the Veteran and appellant that, effective October 1, 2003, his three children had been added to his VA compensation award and that, effective February 1, 2005, a special apportionment of his VA compensation benefits had been granted to the appellant as the custodian of his three children.  The letter also advised the parties that the special apportionment had been granted only for the period of the appellant's incarceration and was subject to immediate discontinuance upon his release.  The letter further advised the parties that, effective in July 2006, their eldest child would be removed from the award when she reached the age of 18.  Their younger children would be removed from the award in May 2014 and September 2015, respectively, upon reaching that age.  

In June 2011, the Veteran notified VA that he had been released from prison on June 3, 2011.  He requested termination of the apportionment on behalf of his children.  

In an August 2011 letter, the RO advised the appellant that the Veteran had been released from prison on June 3, 2011.  The appellant was reminded that she had been in receipt of a special apportionment of the Veteran's VA benefits, a type of apportionment which could only be granted for a period of the beneficiary's incarceration and was subject to immediate discontinuance with the incarcerated person's release.  The appellant was advised that, in order to continue receiving a special apportionment, additional information was needed from her, including a completed VA Form 21-0788, Information Regarding Apportionment of Beneficiary Award, as well as any evidence of child support, alimony, or maintenance payments being made.  

In August 2011 letters, the RO advised the Veteran and the appellant that his VA compensation had been reinstated at the 60 percent compensation rate for a single veteran.  The parties were advised that, because the Veteran had not formally reunited with his children, an apportionment of his benefits to the appellant had been continued pending a response from the appellant with the information necessary to consider paying an apportionment beyond his incarceration.  

In a September 2011 letter, the RO notified the parties that, because the appellant had not responded to its request for information, her apportionment had been terminated effective October 1, 2011.  The Veteran was advised that his compensation award included an additional amount for his two children under the age of 18.  

The appellant appealed the RO's determination.  In her October 2011 notice of disagreement, the appellant indicated that the Veteran owed her more than $34,000 in child support.  She also indicated that she had used the apportionment of his VA benefits in order to care for their children.  In a September 2013 Statement of the Case (SOC), the RO advised the appellant that her claim had been denied, as she had failed to provide VA with the information necessary to continue a special apportionment.  In her October 2013 substantive appeal, the appellant claimed that she had provided VA with the necessary paperwork to continue the apportionment.  She also indicated that one of her children had lived with the Veteran briefly between September 2011 and December 2011, but had since returned to live with her.  

In a March 2015 letter, the RO advised the appellant that a review of the file contained no indication that she had submitted the evidence requested in support of her claim for a continued apportionment.  She was again advised that she needed to complete a VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award, and provide any evidence of child support, alimony, or maintenance payments which had been made.  The RO also requested this information from the Veteran.  Neither party responded.  

At her July 2016 Board hearing, the appellant testified that she had received a portion of the Veteran's VA compensation during his period of incarceration, as he had been unable to pay child support while he was incarcerated.  She indicated that, as part of an agreement between them, he did not have to pay child support while in prison, as she was instead receiving his VA compensation.  Upon his release from prison, the appellant testified that the Veteran had obtained a job and resumed paying his child support, as well as money towards his arrears.  The appellant indicated that the Veteran was still approximately $17,000 behind on his child support, although he continued to discharge that debt to her even though their children were now beyond the age of 18.  The appellant testified indicated that their children had lived with her, except for a brief period between September 2011 and December 2011 when her middle daughter lived with the Veteran.  She also indicated that the Veteran had had visitation.  In addition, the appellant indicated that it was her belief that she should have been paid a continued special apportionment of the Veteran's VA compensation on behalf of their children after October 1, 2011, as it had been a struggle for her to provide for them as a single parent.  The appellant acknowledged that the Veteran had always paid child support to her after his release from prison, but that it had nonetheless been a struggle.  The appellant testified that this struggle had been more emotional than financial, as she had been able to buy an inexpensive house with money that she had saved and had always had the support of her family.  


Analysis

After carefully reviewing the record, the Board finds that the criteria for a continued special apportionment of the Veteran's VA compensation to the appellant on behalf of their children after October 1, 2011, have not been met.  

VA regulations provide for two types of apportionments.  First, all or any part of a veteran's compensation or pension benefits may be apportioned if a veteran's child is not residing with him and he is not reasonably discharging his responsibility for the child's support.  38 C.F.R. § 3.450 (2015).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

In this case, the appellant has conceded that the Veteran resumed his child support payments upon his release from prison.  She has not contended that the appellant failed to reasonable discharge his responsibility for his children's support.  Under these circumstances, the Board is unable to find any basis on which to award an apportionment of the Veteran's VA benefits to the appellant on behalf of their children under 38 C.F.R. § 3.450 after October 1, 2011.

The second type of apportionment is provided by 38 C.F.R. § 3.451 (2015).  Under that regulation, where hardship is shown to exist, a veteran's compensation or pension may be specially apportioned between such veteran and his dependents on the basis of the facts in the individual case as long as such apportionment would not cause undue hardship to other persons in interest, including the veteran.  38 C.F.R. § 3.451 (2015).

In determining the basis for special apportionment, consideration will be given to such factors as the amount of VA benefits payable, other resources and income of the veteran and the dependents on whose behalf apportionment is claimed; and special needs of the veteran, his dependents, and the apportionment claimants.  The amount of apportionment should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of the veteran's benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451 (2015).  Additionally, under 38 C.F.R. § 4.58 (2015), a veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.

In this case, the Board finds that hardship has not been demonstrated by the appellant.  As discussed above, VA made attempts to obtain from the appellant monthly income and expense information.  Unfortunately, that information was not forthcoming.  Absent that information, the evidence does not demonstrate that a hardship existed at any point after October 1, 2011.  The duty to assist is not a one-way street; a claimant cannot remain passive when he or she has relevant information. See Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991).

Moreover, the appellant has indicated that the Veteran resumed paying her child support after his release from prison, and he has continued to pay her arrears despite their children attaining the age of 18.  The Board further notes that, at the July 2016 hearing, the appellant stated that, although it had been a struggle for her to provide for her children as a single parent, it was more of an emotional struggle than a financial hardship.  

Under these circumstances, the Board is unable to conclude that a special apportionment after October 1, 2011, is warranted.  


ORDER
 

Entitlement to continued special apportionment for the Veteran's children after October 1, 2011, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


